Title: General Orders, 11 October 1779
From: Washington, George
To: 


        
          
            Head-Quarters Moores-House [West Point]Monday Octr 11th 1779.
            Parole Saratoga—  C. Signs Tadmor Ulster.
          
          John McDonald of Colonel James Livingston’s regiment was tried on the 9th instant at the General Court Martial whereof Colonel Starr is President for “Desertion” found guilty & sentenced to receive one hundred lashes well laid on upon his bare back.
          The General confirms the sentence and orders it to be put into execution tomorrow morning at guard mounting.
        
        
          After Orders October 11th
          At the General Court Martial whereof Colonel Starr is President, Major McCormic was tried on the 7th instant, for “Wantonly illtreating and abusing sundry inhabitants in their own houses on the night of the 19th of September and wounding a child of the Widow Garrison’s with a sword.”
          The Court having considered the nature of the charge exhibited against Major McCormic with the evidence offered in support thereof and his defence with the evidence offered in his behalf, do judge that he is not guilty of the charge exhibited against him and do think that he acted as a judicious and good officer.
          
          The Commander in Chief confirms the opinion of the Court. Major McCormic is released from Arrest.
        
      